DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the metes and bounds of the claim limitation “receiving a selection by the user of two or more electrical stimulation sessions of the plurality of electrical stimulation sessions” cannot be determined by the examiner because it is unclear what structure or element is receiving the selection.
Regarding claim 4, the metes and bounds of the claim limitation “receiving an adjustment to one or more parameters of one or more of the plurality of electrical stimulation sessions” cannot be determined by the examiner because it is unclear what structure or element is receiving the adjustment.
Regarding claim 21, the metes and bounds of the claim limitation “receiving a selection by the user of two or more electrical stimulation sessions of the plurality of electrical stimulation sessions” cannot be determined by the examiner because it is unclear what structure or element is receiving the selection.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computer-based method and system for managing electrical stimulation sessions.
Regarding claim 2, the limitations directed to creating and providing an electrical stimulation schedule, under their broadest reasonable interpretation, amount to the organization of human activity and mental steps but for the generic recitation of a web-based user interface of an electronic platform.  That is, other than reciting the web-based user interface nothing in the claims precludes the steps from practically be performed in the human mind.  A physician could consider a known group of electrical stimulation session parameters, select two or more the electrical stimulation sessions based on a desired therapy, create a schedule for implementing each session and provide the schedule to a patient e.g. in paper form.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim amounts to simply implementing the abstract idea of generating a stimulation schedule on a processor or computer readable medium without actually using the stimulation schedule to provide stimulation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a “web-based user interface of an electronic platform” amounts to no more than mere instructions to apply the exception using a generic computer component (the examiner take Official Notice that web-based interfaces are well-known in the art).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  The examiner suggests including a limitation directed to the application of the electrical stimulation schedule to overcome the rejection.
Regarding claims 3-4, 6, 8-20, the claims do no recite any other elements that would prevent the steps from being performed in the human mind by a physician who then manually adjusts stimulation programs and make the programs available to others.
Regarding claims 5 and 7, the claims recite communicating with application programs, health-related application program and fitness-related application program.  However, a physician may communicate with such programs, analyze data, and make stimulation program adjustments.
Regarding claim 21, the limitations directed to creating and providing an electrical stimulation schedule, under their broadest reasonable interpretation, amount to the organization of human activity and mental steps but for the generic recitation of a web-based user interface of an electronic platform.  That is, other than reciting the web-based user interface nothing in the claims precludes the steps from practically be performed in the human mind.  A physician could consider a known group of electrical stimulation session parameters, select two or more the electrical stimulation sessions based on a desired therapy, create a schedule for implementing each session and provide the schedule to a patient e.g. in paper form.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim amounts to simply implementing the abstract idea of generating a stimulation schedule on a processor or computer readable medium without actually using the stimulation schedule to provide stimulation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a “pulse generator,” “pad,” “electronic platform,” “computer” and “memory’ amount to well-known structures in the art of electric stimulation, see Asseo et al. (US 2016/0096027), Spizzirri et al. (US 2014/0371814), Rigaux et al. (US 2003/0195587), Hagglof et al. (US 2004/0098065), Lemus et al. (US 2014/0330342), Benbassat (US 2015/0088229), and Rosenbluth et al. (US 2015/0321000). The claims are not patent eligible.  The examiner suggests including a limitation directed to the application of the electrical stimulation schedule to overcome the rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 6, 8-10, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asseo et al. (US 2016/0096027).

[Claim 2] Asseo discloses a computer-based method for managing electrical stimulation sessions [abstract; pars. 0018, 0022, 0040], the method comprising: 
providing a plurality of electrical stimulation sessions (transcutaneous electrical never stimulation (TENS) treatments can span one or multiple sessions) [pars. 0018, 0025] for selection by a user on a web-based user interface of an electronic platform (wireless communication device, e.g. smart phone, Fig. 1A #106, containing a web-based application having specific treatments) [par. 0021] for managing stimulation sessions hosted by a server (the mobile application communicates with a cloud server) [pars. 0033, 0036-0037], each of the plurality of electrical stimulation sessions configured for implementation on one or more electrical muscle stimulation devices (TENS is generally applicable to electrical stimulation including electrical muscle stimulation) [par. 0040], and each of the plurality of electrical stimulation sessions including a beginning and an end with a plurality of electrical pulses therebetween for transmitting to a wearer of the one or more electrical muscle stimulation devices (a TENS unit generated pulsed currents which are applied to the surface of the skin via electrode pads) [pars. 0002, 0019, 0029]; 
receiving a selection by the user of two or more electrical stimulation sessions of the plurality of electrical stimulation sessions (the TENS unit of the present disclosure is configured to receive one or more treatment plans, each specifying an electrical profile, via a touch screen for manipulating of settings during treatments or for manipulating schedules of sessions or the like) [pars. 0006, 0018-0019, 0025]; 
creating a schedule for implementation of the two or more electrical stimulation sessions during different times over a predetermined timeframe, the schedule customized for the wearer (treatment can span just one session or multiple sessions to create a customized treatment plan/schedule) [pars. 0006, 0019]; and
providing the schedule for retrieval and use by one or more of the user and the wearer from the electronic platform (the treatment plan/schedule can be viewed by the user and/or wearer depending on who is present, and a third-party such as a physician can update treatments which would require retrieval and use of the treatment plan/schedule) [pars. 0025-0026].

[Claim 4] Asseo discloses receiving an adjustment to one or more parameters of one or more of the plurality of electrical stimulation sessions (third-parties can make real-time manipulations to treatments in session based on feedback from patients. For example, a bio-sensor attached to a TENS module can provide blood pressure, pulse information or other bio-information that is sent to a remote party for display) [par. 0028].

[Claim 6] Asseo discloses one or more of the plurality of electrical stimulation sessions includes a tailored stimulation program (customized treatment plan) for the wearer [pars. 0006, 0019, 0033].

[Claim 8] Asseo discloses the user and the wearer are the same person (the user interface is smart phone which can be controlled by a user wearing the tens unit) [par. 0025].

[Claim 9] Asseo discloses the user is a professional and the wearer is a client of the professional (the user interface is smart phone which can be controlled by a physician) [par. 0025].

[Claim 10] Asseo discloses the professional is one or more of a healthcare professional and a trainer (a physician) [par. 0025].

[Claim 14] Asseo discloses the schedule is made available to download from the electronic platform onto a computing device (connections can be managed in order to provide necessary information to each of the clients, or wireless electrodes in a round-robin or as needed basis through push or pull data transfers) [pars. 0024-0025, 0036].

[Claim 16] Asseo discloses authenticating one or more of the user and the wearer before permitting retrieval of the schedule (the mobile application authenticates each user uniquely to services associated with the cloud server) [par. 0037].

[Claim 17] Asseo discloses retrieval of the schedule by one or more of the user and the wearer occurs automatically (a third-party such as a physician updates treatments that are automatically downloaded to patients) [par. 0025].

[Claim 18] Asseo discloses recording data derived from the implementation of the two or more electrical stimulation sessions for analysis (third-parties can make real-time manipulations to treatments in session based on feedback from patients. For example, a bio-sensor attached to a TENS module can provide blood pressure, pulse information or other bio-information that is sent to a remote party for display) [par. 0028].

[Claim 19] Asseo discloses each of the plurality of electrical stimulation sessions differs in at least one of a stimulation frequency, a pulse width, a duty cycle parameter, a ramp up and a ramp down value, and a burst pulse parameter (A treatment plan dictated by a treatment file can be infinitely variable in terms of the settings including one or more of speed, intensity, duration, pulse width, pulse length, pattern, frequency, and so on. Treatments can span just one session or multiple sessions. Follow-up sessions may vary as treatments intensify or wind down) [par. 0025].

[Claim 20] Asseo discloses the plurality of electrical stimulation sessions include a recovery program and a relaxation program (pain relief) [pars. 0019, 0026].

[Claim 21] Asseo discloses a system for providing electrical stimulation to a user, the system comprising: one or more electrical muscle stimulation devices, comprising: 
a pulse generator (TENS unit, #102) structurally configured to generate electrical pulses in response to execution of a stimulation program; and 
one or more pads (one or more electrodes, #104, including pads) in communication with the pulse generator, the one or more pads structurally configured to attach to a wearer (the one or more electrodes are attached to a target patient) and to transmit the electrical pulses to stimulate the wearer according to the stimulation program [pars. 0019, 0029]; 
an electronic platform hosted by a server (cloud based server) and including a web-based user interface for managing stimulation programs [pars. 0033, 0036-0037]; and 
a processor and a memory in communication with the electronic platform (wireless communication device, e.g. smart phone, Fig. 1A #106) [par. 0021], the memory storing non-transitory computer executable code embodied in a non-transitory computer readable medium, that, when executed by the processor, performs the steps of: 
providing a plurality of electrical stimulation sessions (transcutaneous electrical never stimulation (TENS) treatments can span one or multiple sessions) [pars. 0018, 0025] for selection by a user on the web-based user interface, each of the plurality of electrical stimulation sessions configured for implementation on one or more electrical muscle stimulation devices (TENS is generally applicable to electrical stimulation including electrical muscle stimulation) [par. 0040], and each of the plurality of electrical stimulation sessions including a beginning and an end with a plurality of electrical pulses therebetween for transmitting to a wearer of the one or more electrical muscle stimulation devices (a TENS unit generated pulsed currents which are applied to the surface of the skin via electrode pads) [pars. 0002, 0019, 0029]; 
receiving a selection by the user of two or more electrical stimulation sessions of the plurality of electrical stimulation sessions (the TENS unit of the present disclosure is configured to receive one or more treatment plans, each specifying an electrical profile, via a touch screen for manipulating of settings during treatments or for manipulating schedules of sessions or the like) [pars. 0006, 0018-0019, 0025]; 
creating a schedule for implementation of the two or more electrical stimulation sessions during different times over a predetermined timeframe, the schedule customized for the wearer (treatment can span just one session or multiple sessions to create a customized treatment plan/schedule) [pars. 0006, 0019]; and
providing the schedule for retrieval and use by one or more of the user and the wearer from the electronic platform (the treatment plan/schedule can be viewed by the user and/or wearer depending on who is present, and a third-party such as a physician can update treatments which would require retrieval and use of the treatment plan/schedule) [pars. 0025-0026].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asseo et al. (US 2016/0096027) as applied to claim 2 above, in view of Spizzirri et al. (US 2014/0371814), of record.

[Claim 3] Asseo discloses tracking one or more of statistics and sensor data related to implementation of at least one of the two or more electrical stimulation sessions (third-parties can make real-time manipulations to treatments in session based on feedback from patients. For example, a bio-sensor attached to a TENS module can provide blood pressure, pulse information or other bio-information that is sent to a remote party for display) [par. 0028] but does not disclose adjusting the schedule according to one or more of the statistics and the sensor data.
Spizzirri discloses an analogous computer-based method for electrical stimulation comprising producing a tailored stimulation program for a user based on feedback from a pedometer, heart rate monitor, fitness recorder, temperature gauge or sweater gauge to automatically adjust the operation of an electrical stimulation device [par. 0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Asseo by enabling the electronic platform to automatically adjust the treatment plan/schedule according to statistics from one or more of a pedometer, heart rate monitor, fitness recorder, temperature gauge or sweater gauge as taught by Spizzirri in order to optimize treatment e.g. by reducing pain [Spizzirri: par. 0044].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asseo et al. (US 2016/0096027) as applied to claim 4 above, in view of Spizzirri et al. (US 2014/0371814).

[Claim 5] Asseo discloses the adjustment is based on information regarding the wearer received and analyzed by a third party but does not disclose the adjustment is based on at least one of a health-related application program and fitness-related application program.
Spizzirri discloses a remote device which may be a smartphone (Fig. 2 #3) containing a processor [pars. 0030, 0032, 0039] that performs the steps of: communicating with one or more application programs, the one or more application programs including at least one of a health-related application program (feedback from heart rate monitor) and a fitness-related application program (feedback from fitness recordation device) [pars. 0044, 0057]; obtaining bio-feedback regarding the user from the one or more application programs, the information related to one or more of motion of the user and health of the user [pars. 0044, 0057]; analyzing the information regarding the user [par. 0044]; and producing a tailored stimulation program for the user based on analysis of the information [par. 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Asseo to communicate with a health-related application program and/or a fitness-related application program as taught by Spizzirri in order to receive biofeedback to create a tailored stimulation program for a user based on the user’s activity.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asseo et al. (US 2016/0096027) as applied to claim 6 above, in view of Spizzirri et al. (US 2014/0371814).

[Claim 7] Asseo discloses the adjustment is based on information regarding the wearer received and analyzed by a third party but does not disclose producing a tailored stimulation program for the wearer based on at least one of a health-related application program and fitness-related application program.
Spizzirri discloses a remote device which may be a smartphone (Fig. 2 #3) containing a processor [pars. 0030, 0032, 0039] that performs the steps of: communicating with one or more application programs, the one or more application programs including at least one of a health-related application program (feedback from heart rate monitor) and a fitness-related application program (feedback from fitness recordation device) [pars. 0044, 0057]; obtaining bio-feedback regarding the user from the one or more application programs, the information related to one or more of motion (physical motion) of the user and health (heart rate) of the user [pars. 0044, 0057]; analyzing the information regarding the user [par. 0044]; and producing a tailored stimulation program for the user based on analysis of the information [par. 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Asseo to communicate with a health-related application program and/or a fitness-related application program as taught by Spizzirri in order to receive biofeedback to create a tailored stimulation program for a user based on the user’s activity.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asseo et al. (US 2016/0096027) as applied to claim 2 above.

[Claim 11-13] Asseo discloses the treatment for ailments such as back pain can require an hour or so of daily treatment for a period of several months [par. 0003].  It would have been obvious to one of ordinary skill in the art before the effective filing date to set the predetermined timeframe to at least a day, at least a week, and/or at least a month in order to treat back pain with the TENS unit.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asseo et al. (US 2016/0096027) as applied to claim 2 above, in view of Creasey et al. (WO 2014/194200), of record.

[Claim 15] Asseo discloses the schedule but does not disclose the schedule is made available to one or more other users of the electronic platform.
Creasey discloses an analogous electrical stimulation system comprising a smartphone operated electrical stimulation device [par. 0054] wherein distributed virtualized processing and storage services enable communication between other users, experts, or application programs via the internet (implicitly requiring a server).  A user may choose to initiate or modify stimulation protocols based on the data received from these communications [pars. 0061, 0075-0076, 0099-0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Asseo to include a web-based (internet based) user interface to manage the stimulation programs including pre-defined programs, as taught by Creasey, in order enable a user to select/modify a program and share the program with others to improve treatment of a variety of conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 June 2022